DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shortt et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) discloses (see annotated Figure 2):

    PNG
    media_image1.png
    438
    813
    media_image1.png
    Greyscale

Regarding claims 1 and 22, an illumination system (Figure 2), comprising: a surface (Figure 2, element 26) configured to have an imaging target (Figure 2, element 10) placed thereon; a light source (Figure 2, element 12) configured to emit a beam of light (Figure 2, element A); a beam splitter (Figure 2, element 32) configured to split the beam of light (Figure 2, element A) directly emitted from the light source (Figure 2, element 12) into a first beam (Figure 2, element C) and a second beam (Figure 2, element B); a first mirror (Figure 2, element 38) configured to reflect the first beam (Figure 2, element C) to provide a reflected first beam (Figure 2, element E) that illuminates the surface (Figure 2, element 26); and a second mirror (Figure 2, element 34) configured to reflect the second beam (Figure 2, element B) to provide a reflected second beam (Figure 2, element D) that illuminates the surface (Figure 2, element 26), wherein the first beam (Figure 2, element C), the second beam (Figure 2, element B), 
Regarding claim 9, the beam splitter comprises a prism (Figure 2, element 32).
Regarding clam 10, the first beam (Figure 2, element C) reflects off of the beam splitter (Figure 2, element 32), and wherein the second beam (Figure 2, element B) passes through the beam splitter (Figure 2, element 32).
Claims 1, 2, 3, 15, 22, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kley.

    PNG
    media_image2.png
    448
    766
    media_image2.png
    Greyscale

Kley (US Patent No. 4,561,731) discloses (see annotated Figure 92):
Regarding claims 1 and 22, an illumination system (Figure 92), comprising: a surface (Figure 92, element C) configured to have an imaging target placed thereon; a light source (Figure 92, element 1388) 
Regarding claims 2 and 23, a reflected first beam (Figure 92, element B) and a reflected second beam (Figure 92, element A) provide off-axis illumination of a surface (Figure 92, element C).
Regarding claims 3 and 24, a reflected first beam (Figure 92, element B) and a reflected second beam (Figure 92, element A) provide substantially symmetrical illumination of a surface (Figure 92, element C).
Regarding claim 15, a first distance (i.e. distance between elements 1393, 1397 and C) from the beam splitter (Figure 91, element 1393) to the first mirror (Figure 91, element 1395) to the surface (element C) is substantially equal to a second distance (i.e. distance between elements 1393, 1395 and C) from the beam splitter (Figure 91, element 1393) to the second mirror (Figure 91, element 1397) to the surface (element C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, 25 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al. in view of Shmarev et al.

Shortt et al. teaches the salient features of the present invention as explained above except an illumination system wherein the beam of light has a beam of light optical power, the first beam has a first beam optical power and the second beam has a second beam optical power, and wherein the first beam optical power and the second beam optical power are each at least 40% of the beam of the light optical power.
Shmarev et al. (US Pub. No. 2018/0067057 A1) discloses an illumination system (Figure 1, element IL) wherein the beam of light (i.e. radiation beam) has a beam of light 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an illumination system wherein the beam of light has a beam of light optical power, the first beam has a first beam optical power and the second beam has a second beam optical power, and wherein the first beam optical power and the second beam optical power are each at least 40% of the beam of the light optical power as shown by Shmarev et al. in combination with Shortt et al.’s invention for the purpose of redirecting the beams with substantially equal intensities (Shmarev et al., page 7, paragraph 0076, lines 1 and 12-14). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al. in view of Shmarev et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) teaches the salient features of the present invention as explained above except the first beam optical power and the second beam optical power are each at least 45% of the beam of the light optical power.
Shmarev et al. (US Pub. No. 2018/0067057 A1) discloses the first beam optical power (i.e. light intensity of element 631) and the second beam optical power (i.e. light 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an illumination system wherein the first beam optical power and the second beam optical power are each at least 45% of the beam of the light optical power as shown by Shmarev et al. in combination with Shortt et al.’s invention for the purpose of redirecting the beams with substantially equal intensities (Shmarev et al., page 7, paragraph 0076, lines 1 and 12-14).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al. in view of Shmarev et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) teaches the salient features of the present invention as explained above except the first beam optical power and the second beam optical power are substantially equal.
Shmarev et al. (US Pub. No. 2018/0067057 A1) discloses the first beam optical power (i.e. light intensity of element 631) and the second beam optical power (i.e. light intensity of element 633) are substantially equal (i.e. substantially equal intensities; page 7, paragraph 0076, lines 12-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first beam optical power and the second beam optical power are substantially equal as shown by Shmarev et al. in combination with Shortt et al.’s invention for the purpose of redirecting the beams with .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al. in view of Isozaki et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) teaches the salient features of the present invention as explained above except a third mirror, wherein the reflected first beam is configured to reflect off of the third mirror prior to illuminating the surface. However, the use of folding mirrors to manipulate the path of light so that it is incident on a surface at a desired angle, was known in the art prior to the filing of the instant application. See, for example Isozaki et al.’s (US Patent No. 6,654,111 B2) Fig. 13, mirror 23 which serves as a third mirror as claimed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a third mirror route the beam as needed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al. in view of Lerner et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) teaches the salient features of the present invention as explained above except a beam splitter configured to split the beam of light from the light source into the first beam, the second beam, and a third beam.
Lerner et al. (US Pub. No. 2017/0336609 A1) discloses a beam splitter (Figure 3, element 41B) configured to split the beam of light from the light source (Figure 3, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a beam splitter configured to split the beam of light from the light source into the first beam, the second beam, and a third beam as shown by Lerner et al. in combination with Shortt et al.’s invention for the purpose of transmitting the beam path emerging from the lens system and to reflect light emerging from the mirror (Lerner et al., page 8, paragraph 0090, lines 1-4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) discloses illuminating a wafer (i.e. target) by directing the light at the first and second wavelengths to the wafer at different angles of incidence (page 2, paragraph 0014, lines 10-12).  
Shortt et al. teaches the salient features of the present invention as explained above except an angle between a center of the first beam and a center of the second beam is from about 62° to about 68°.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an illumination system wherein an angle between a center of the first beam and a center of the second beam is from about 62° to about 68° for the purpose of inspecting the wafer and detecting defects on the wafer using the output signals (Shortt et al., page 2, paragraph 0013, lines 2-5 and 7-9).
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the applicant should note that it .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shortt et al.
Shortt et al. (US Pub. No. 2007/0081151 A1) discloses illuminating a wafer (i.e. target) by directing the light at the first and second wavelengths to the wafer at different angles of incidence (page 2, paragraph 0014, lines 10-12).  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an illumination system wherein an angle between a center of the reflected first beam and a center of the reflected second beam is from about 106° to about 114° for the purpose of inspecting the wafer and detecting defects on the wafer using the output signals (Shortt et al., page 2, paragraph 0013, lines 2-5 and 7-9).
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, the applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 127 is allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Shortt et al. (US Pub. No. 2007/0081151 A1) discloses (see annotated Figure 2) an illumination system (Figure 2), comprising: a surface (Figure 2, element 26) configured to have an imaging target (Figure 2, element 10) placed thereon; a light source (Figure 2, element 12) configured to emit a beam of light (Figure 2, element A); a beam splitter (Figure 2, element 32) configured to split the beam of light (Figure 2, element A) directly emitted from the light source (Figure 2, element 12) into a first beam (Figure 2, element C) and a second beam (Figure 2, element B); a first mirror (Figure 2, element 38) configured to reflect the first beam (Figure 2, element C) to provide a reflected first beam (Figure 2, element E) that illuminates the surface (Figure 2, element 26); and a second mirror (Figure 2, element 34) configured to reflect the second beam (Figure 2, element B) to provide a reflected second beam (Figure 2, element D) that illuminates the surface (Figure 2, element 26), wherein the first beam (Figure 2, element C), the second beam (Figure 2, element B), the first reflected beam (Figure 2, element E), and the second reflected beam (Figure 2, element D), are positioned on the same side as the surface (Figure 2, element 26) relative to the first mirror (Figure 2, element 38) and the second mirror (Figure 2, element 34).  However, Shortt et al. and the prior art of record neither 
Regarding claim 127, Uno et al. (US Pub. No. 2006/0114792 A1) discloses an illumination system (Figure 2, element 6), comprising: a surface (Figure 2, element 2) configured to have an imaging target (Figure 2, element 203) placed thereon; a light source (Figure 2, element 601) configured to emit a beam of light.  However, Uno et al. and the prior art of record neither shows nor suggests an illumination system comprising a second beam splitter configured to split the reflected first beam into two reflected beams that provide different degrees of off-axis illumination of the surface; and a third beam splitter configured to split the reflected second beam into two reflected beams that provide different degrees of off-axis illumination of the surface.
Regarding claim 12, the claim is allowable based on its dependence from allowable claim 11.

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 9-10 and 22 the Applicant argued that Shortt et al. (US Pub. No. 2007/0081151 A1) does not teach “the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 
Regarding claims 1-3, 15 and 22-24, the Applicant argued that Kley (US Patent No. 4,561,731) does not teach “the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 7, lines 25-27 and page 8, lines 5-7 and 20-22).  However, Kley discloses the first beam (i.e. beam reflected on element 1395 in Figure 92), the second beam (i.e. beam reflected on positioned below the first and second mirrors” (see Applicant’s remarks, page 8, lines 11-13).  However, it is noted that the features upon which applicant relies (i.e. the first beam, the second beam, the first reflected beam, and the second reflected beam and the surface are all positioned below the first and second mirrors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 4, 16, 25 and 126, the Applicant argued that Shmarev et al. (US Pub. No. 2018/0067057 A1) “does not provide teachings, suggestions… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the imaging surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 9, lines 10-13).  However, the Examiner did not cite Shmarev et al. to meet said limitations as explained above.
Regarding claim 126, the Applicant argued that “substantial equal intensity is not the same as at least 40% of the beam of the light optical power” (see Applicant’s remarks, page 9, line 20).  However, in the absent of an upper range, it would be reasonable to say that the substantially equal intensities thought by Shmarev et al. (US 
Regarding claim 5, the Applicant argued that “the combination of Shortt and Shmarev do not teach, suggest… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the imaging surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 9, lines 28-31 and page 10, line 1).  However, Applicant’s arguments with regard to the rejection of claim 1 have been addressed above.
Regarding claim 6, the Applicant argued that “the combination of Shortt and Shmarev do not teach, suggest… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the imaging surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 10, lines 9-13).  However, Applicant’s arguments with regard to the rejection of claim 1 have been addressed above.
Regarding claim 7, the Applicant argued that “the combination of Shortt and Isozaki do not teach, suggest… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the imaging surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 10, lines 21-25).  However, Applicant’s arguments with regard to the rejection of claim 1 have been addressed above.
Regarding claim 8, the Applicant argued that “the combination of Shortt and Lemer do not teach, suggest… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the 
Regarding claim 13, the Applicant argued that “Short fails to teach, suggest… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the imaging surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 11, lines 16-18).  However, Applicant’s arguments with regard to the rejection of claim 1 have been addressed above.
Regarding claim 14, the Applicant argued that “Shortt fails to teach, suggest… wherein the first beam, the second beam, the first reflected beam, and the second reflected beam, are positioned on the same side as the imaging surface relative to the first mirror and the second mirror” (see Applicant’s remarks, page 11, lines 26-28).  However, Applicant’s arguments with regard to the rejection of claim 1 have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MC/
07/06/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882